Citation Nr: 0314380	
Decision Date: 07/01/03    Archive Date: 07/10/03

DOCKET NO.  00-16 602A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for degenerative joint disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel

INTRODUCTION

The veteran served on active duty from June 1971 to June 
1991.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boise, 
Idaho, dated in April 1998.  In pertinent part, that decision 
denied the veteran's claim of entitlement to a rating greater 
than 10 percent for degenerative joint disease of the 
lumbosacral spine with sciatica.  The denial was duly 
appealed.

The RO, in a February 2001 rating decision, granted a 20 
percent disability rating for lumbar spine degenerative joint 
disease.  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) has held that where a veteran 
has filed a notice of disagreement as to the assignment of a 
disability evaluation, a subsequent rating decision awarding 
a higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal. See AB v. Brown, 
6 Vet. App. 35, 38 (1993).

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


REMAND

In an attempt to fulfill the VA's duty to notify and assist, 
the Board undertook development in the veteran's case in 
September 2002, pursuant to the authority granted by 
38 C.F.R. §19.9(a)(2) (2002).  Specifically, the Board 
obtained a VA examination in March 2003 and requested that 
the identify all health care providers who treated the 
veteran's lumbosacral degenerative joint disease subsequent 
to February 2001.

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  The Federal Circuit held that 
38 C.F.R. § 19.9(a)(2)(ii) was invalid in that it provided 30 
days to respond to notice, which was contrary to 38 U.S.C. 
§ 5103(b), which provides a claimant one year (emphasis 
added) to submit evidence.  (The Federal Circuit also held 
that 38 C.F.R. § 19.9(a)(2) is invalid because in conjunction 
with 38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without having to obtain the appellant's waiver, which was 
contrary to 38 U.S.C. § 7104(a)).  

In light of the Federal Circuit case noted above, this case 
must be remanded for the RO to consider the additional 
evidence obtained by the Board.

The RO should also ensure compliance with the provisions of 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 4, 114 Stat. 2096, 2098-99 (2000) (VCAA), to include 
the avenues through which he might obtain the evidence needed 
to substantiate his claim and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In view of the foregoing, this case is remanded to the RO for 
the following action:

1.  The RO must assure compliance with 
the relevant requirements of VCAA.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002) and its implementing 
regulations.  The RO should review the 
record and send an appropriate letter to 
the veteran to ensure compliance with all 
notice and assistance requirements set 
forth in the VCAA, to include 38 U.S.C. 
§ 5103(b).  The RO's attention is 
directed to Quartuccio, supra, pertaining 
to the amended version of 38 U.S.C.A. 
§ 5103(a), which requires that the 
Secretary identify for the veteran which 
evidence the VA will obtain and which 
evidence the veteran is expected to 
present.   

2.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the expanded record 
and readjudicate all issues on appeal.  
If the benefits sought are not granted in 
full, the veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case 
(SSOC), which addresses all of the 
evidence received subsequent to the 
issuance of the SSOC in February 2001, 
and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




